Exhibit 99-1 Contact: Harry S. Smith, President & CEO M. Shane Bell, EVP & CFO (540) 465-9121 (540) 465-9121 hsmith@therespowerinone.com sbell@therespowerinone.com News Release January 22, 2010 FIRST NATIONAL CORPORATION REPORTS FOURTH QUARTER AND ANNUAL EARNINGS Strasburg, Virginia (January 22, 2010) First National Corporation (OTCBB: FXNC) reported net income of $1.0 million for the fourth quarter of 2009.After the effective dividend on preferred stock, net income available to common shareholders was $818 thousand, or $0.28 per basic and diluted share, compared to $124 thousand in net income, or $0.04 per basic and diluted share, for the same period in Harry S.
